PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_01_EN.txt. 48

DISSENTING OPINION BY M. HUBER.
[ Translation. ]

The undersigned regrets that he is unable to concur in
the Judgment rendered by the Court. Relying exclusively
upon the material to be found in the records of the pro-
ceedings before the Court—the only material which is legally
relevant—, he considers that it is not within the jurisdiction
of the Court to pass upon the submissions in the German
Application in the circumstances in which this is recognized
as possible in the Judgment. The Court must confine itself
to adjudicating upon those submissions solely on the basis
of Division I of Part III of the Geneva Convention, and
that for the following reasons :

In accordance with the terms of Article 36 of the Statute,
“the jurisdiction of the Court comprises all cases which the
Parties refer to it and. all matters specially provided for in
treaties and conventions in force”.

Although this delimitation of jurisdiction is wide, it is simulta-
neously limitative in character. In contradistinction to muni-
cipal tribunals, the Court has no jurisdiction independent of
the will of the Parties and existing prior to such will. Accord-
ing to Article 40 of the Statute, cases are submitted to the
Court either by notification of a special agreement or by
‘ written application.

The German Application of January 2nd; 1928, invokes
Article 72, paragraph 3, of the Geneva Convention—i.e. a
jurisdiction derived from a convention in force, and Article 40
of the Statute. By these two clauses the Court’s jurisdiction
and the procedure to be followed are defined. The rules of
substantive law upon which the submissions of the Application
are based are those contained in Articles 65, 68, 72, paragraph 2,
74, 106 and 131, as well as in the Preamble to Section IT of
the Geneva Convention.

- Poland has not put forward a preliminary objection under
the terms of Article 38 of the Rules of Court; she has
admitted the jurisdiction of the Court, as accepted by her
under Article 72, paragraph 3, of the Geneva Convention ; but
DISSENTING OPINION BY M. HUBER 49

in adopting this point of view she has simply admitted this
jurisdiction in accordance with the interpretation which the
Court might put upon it. Indeed, the German Application is
not of such a character as to exclude prima facie the possi-
bility for the Court to pass judgment by virtue of Article 72,
paragraph 3.

It is true that the submissions in the Application and the
Case of the German Government, on the one hand, and
the Counter-Case of the Polish Government, on the other,
have revealed the fact that the two Parties place differing
constructions upon Article 72, paragraph 3. Whereas Germany
considers that the jurisdiction of the Court extends both to
Division II and to Division I of Part III, Poland, in its
Counter-Case, maintains that this jurisdiction only refers to
the articles preceding Article 72 and that consequently the
submissions relating to the provisions of Division II should be
considered with reference to Division I. The submissions
in the Counter-Case may, from this point of view, be easily
understood: they consist in asking either for the dismissal
of the Applicant’s submissions as going beyond the limits of
the jurisdiction recognized—and this interpretation of the main
Polish submission, although contrary to the ordinary meaning -
of the word débouter, appears to be the only one compatible
with the context—or, in the alternative, that these submissions
should be passed upon with reference to Article 69. After the
German Reply had demonstrated the essential opposition
between the two interpretations of Article 72, paragraph 3,
Poland submitted in its Rejoinder a plea to the jurisdiction.
Although presented too late if considered as a plea aiming at
the arrest of the proceedings on the basis of Article 72,
paragraph 3, and although too general in scope, since at
least part of the German submission is based on Division I,
the Polish plea retains all its force as showing that. Poland
has only recognized the jurisdiction of the Court within the
limits of Article 72, paragraph 3. A consideration of the
question as to what rules of substantive law should be applied
by the Court in exercising the jurisdiction conferred upon it
by virtue of Article 72, paragraph 3, certainly comes within
the limits of that jurisdiction, and such a consideration may
DISSENTING OPINION BY M. HUBER 50:

certainly be entered upon at any stage of the proceedings.
The disputes as to the jurisdiction provided for under the
last paragraph of Article 36 of the Statute are not necessarily,
except in particular circumstances, preliminary pleas.

*

The jurisdiction conferred by Article 72, paragraph 3, of
the Geneva Convention only extends to Division I of Part III.
In support of this point of view, the following arguments.
should be added to those set out in the Judgment :

x.—It is a characteristic feature of the whole system of the.
Geneva Convention to provide different forms of jurisdiction
and remedy almost for each Part or Division, or even for
Sub-Divisions of Divisions. Consequently the extension of the
jurisdiction relating to one section of the Convention, to:
another part of the same document, is not admissible, and.
still less so in view of the fact that Division III (Articles 147
et sqqg.) lays down an elaborate and special system of individual.
and collective remedies as concerns the whole of Part III.

2.—Article 72, paragraph 3, is the literal reproduction of
Article 12 of the Minorities Treaty of June 28th, 1919, and of
analogous provisions of other treaties. The jurisdiction conferred.
by this clause is in every respect very particular in character
and goes beyond the province of general international law ;
for Article 72, paragraph 3, confers on every Power being a.
Member of the Council, even if it is not a contracting Party
to the Minority Treaties or to the Geneva Convention, the.
right of appealing to the Court, and such judicial action is
based upon stipulations which relate not to rights of the
applicant State or to those of its nationals on whose behalf it.
might take action, but to the relations between the respondent
State and its own nationals. In view of the very special
character of the jurisdiction resulting from Article 72, para-
graph 3, it seems difficult to deduce, from the mere fact of
this article having been inserted in the Geneva Convention,
an extension of that jurisdiction beyond: Division I. The sys-
tem established by Division I is, in so far as it constitutes
a “minority treaty”, according to the decision of the Confer-
DISSENTING OPINION BY M. HUBER 51

ence of Ambassadors, applicable de plano to Polish Upper
Silesia, and it is by virtue of the same decision that this
system has, on a basis of reciprocity, been made applicable also
to the German part. But Division II has a different character :
it constitutes an agreement between the two States, taking
into account the special conditions in Upper Silesia, and,
according to Clause III of the final Protocol, may be modified
by mutual consent in the same way as the other provisions
of the transition régime. But it would appear to be incon-
ceivable that the contracting Parties should have conferred
otherwise than by an express stipulation upon third Powers,
not being Parties to the Geneva Convention, the right of
taking judicial action against them in regard to the inter-
pretation and application of their agreement. Nor does
Division II, in spite of its Preamble, reproduce in any way
Article 72.. This article consequently is not to be found within
the body of rules which Division II purports to repeat. _

*

It follows from what has been said above that Article 72,
paragraph 3, only relates to Division T and that from the
point of view of procedure the Respondent has not abandoned
this line of argument; on the contrary, he has maintained
his contention that jurisdiction is restricted to Division I.
But it is nevertheless possible that the Parties may have
extended the basis of the Court’s. jurisdiction by an agreement
arrived at between them.

As it would not be a question of bringing a new suit, but
of conferring on the Court new jurisdiction for a suit already
submitted to it, the conditions of form laid down in Art-
icle 40 of the Statute need not be fulfilled. On the other
hand, Article 36, paragraph 1, of the Statute is binding on

en

the Court, and consequently also on the Parties, whenever |

jurisdiction is conferred upon the Court.

It is common ground that a jurisdiction wider than that
resulting from, Article 72, paragraph 3, would not be derived
from a treaty in force, but from an agreement ad hoc. The
question therefore is, whether the case, in so far as it goes
beyond the limit of Article 72, paragraph 3, has been referred

7
DISSENTING OPINION BY M. HUBER 52

to the Court by the Parties; in other words, have Germany
and Poland submitted to the Court the question of the inter-
pretation of Articles 74, 106 and 131 of the Geneva Convention ?
Reference of a case to the Court by the Parties means,
under Article 36, reference by virtue of an agreement—a
bilateral instrument—concluded between them in regard to
a particular case; the typical case, but not necessarily the
only one of this kind, is a “compromis” properly so-called.
For a State to be able to bring a suit by unilateral applica-
tion, a previous agreement must exist conferring this right
upon it. But it is not to be presumed that Article 36
recognizes, apart from these two possible ways of bringing a
suit before the Court, a third way according to which juris-
diction would result from the fact that a State has submitted,
by unilateral application, a claim which is, in part, at all
events, outside the scope of any pre-existing jurisdiction, and
that the Respondent has replied by argument upon the merits.
Such an interpretation of Article 36 appears difficult to
reconcile with the conceptions which, at the time of the
preparation of the Statute, were current in Government
circles in regard to compulsory arbitration, and it is itself
contradicted by the records of the preparatory work.
Germany has submitted her Application on the assumption
that the Court’s jurisdiction, under Article 72, paragraph 3,
extends to the provisions of Division IT in the same way as
to those of Division I, According to what has been said
above, this view is not legally sound. By proceeding thus,
Germany has neither been able nor even sought to modify
the jurisdiction established by Article 72, paragraph 3. The
consent of the Parties could only be deduced from the attitude
adopted by Poland in her Counter-Case, for from the Rejoin-
der onwards and throughout the oral proceedings, her dissent
is obvious. The only thing which might constitute consent
to an agreement—a consent which Poland could not go back
upon—is the fact that the Polish Counter-Case discusses the
interpretation of Articles 74, 106 and 131, not exclusively
in relation to Division I, and that it formulates submissions
in respect of the merits of the German Government’s sub-
missions. Nevertheless, the divergence between the standpoint
of the two Parties as regards the relation between Divisions I

 
DISSENTING OPINION BY M. HUBER 53

and II, in so far as the question of jurisdiction is concerned,
is already clear in the first phase of the written proceedings,
and nothing is to be found in that phase to justify the
assumption that the Parties intended to go beyond the scope
of Article 72, paragraph 3, and submit the case to the Court
on a new jurisdictional basis.

In these circumstances, it seems impossible to say that
there has been a consent on the part of the Parties to the
establishment of a new basis of jurisdiction or to the adoption
of a common interpretation of Article 72, paragraph 3, and
the whole trend of the proceedings which have taken place
before the Court is against the presumption of such consent.
It is true that the attitude of the representatives of the two
Parties before the Council seems to indicate that they both
expected to obtain from the Court an interpretation of the
articles cited with this object in the German submissions.
But this fact is not relevant at law. .

As the jurisdiction of international tribunals is almost always
derived from treaties or other instruments expressly declaring
the intention of the State, it is difficult to conceive that
new jurisdictional powers—even in regard to a particular
case only—could be indirectly inferred from the line of conduct
of agents. It would be especially difficult to make such an
inference in regard to the intention of the Parties in the first
suit brought on the basis of the jurisdiction conferred on the
Court under the treaties of minorities of 1919.

Even, however, if the Parties had both similarly based the
discussion on Division II, it would seem that an express
acceptance, notified to the Court by the persons entitled to
make declarations in the name of the Parties, would be
required to authorize the Court to go beyond the limits of the
jurisdiction derived from the treaty under which the case
has been brought before it.

Ÿ The absence of a plea to the jurisdiction does not create
| jurisdiction ; it merely enables the case to be proceeded with.
When a case has been referred to the Court under a clause
conferring. compulsory jurisdiction. and no objection to the
jurisdiction is raised, the Court is not called upon, except
under Article 53 of the Statute, ex officio to consider whether
it has jurisdiction; it will assume that it has jurisdiction in
DISSENTING OPINION BY M. HUBER 54

the absence of an objection. But, when giving judgment in
virtue of jurisdiction implicitly or explicitly recognized by the
Parties, it must ex officio ascertain on what legal foundation
it is to base its judgment upon the claims of the Parties.
Jura novit curia. The Court’s jurisdiction is determined by
the treaty or special agreement establishing that jurisdiction,
and not by the contentions maintained by the Parties in the
particular case.

Accordingly, it is Article 72, paragraph 3, of the Geneva
Convention alone which determines the scope of the Court’s
jurisdiction in the present suit.

Since the Court should base its judgment on Division I,
it should only deal incidentally with the provisions of Divi-
sion II. Interpretations and applications of the provisions
of Division IT are merely points of fact which may be consi-
dered in relation to their conformity with those of Division I.
In this respect Article 68, which establishes the principle of
equality of treatment, is especially important.

Adopting the point of view taken by the Court in construing
the German submissions, the following results are arrived at
on the basis of Division I: (1) The submissions in regard
to the interpretation of Articles 74, 106 and 131 as such fall
outside the scope of the Court’s jurisdiction. (2) In so far
as the submissions relating to these articles concern the
conformity of certain interpretations with the provisions of
Division I, more especially the conformity of the so-called
objective and subjective principles with Articles 68 and 69,
a non liquet is indicated. Articles 68 and 69 contain nothing
forbidding a State to verify whether, according to objective
criteria, a person belongs to a minority or what is a child’s
own language. But these articles which, like the whole of
Division I, are intended to secure to minorities certain rights
and a certain specially favourable treatment, do not prevent
States, either by independent legislation or by convention,
from granting minorities more extensive rights or a more
liberal treatment. For this reason, the contentions of the
DISSENTING OPINION BY M. HUBER 55:

two Parties in regard to the interpretation of Articles 74,
106 and 131 are neither supported by nor in opposition to the
provisions of Division I. (3) The conclusion arrived at by the
Court in regard to discriminatory measures in general would
not be modified because it is already based on Division I.

(Signed) Max HUBER.
